Exhibit 10.1

INNOPHOS HOLDINGS, INC.

2018 Long-Term Incentive Plan

1.    Plan. This Innophos Holdings, Inc. 2018 Long-Term Incentive Plan (this
“Plan”) was adopted by Innophos Holdings, Inc. to reward and provide incentives
to certain employees and directors by enabling them to acquire awards related to
shares of common stock of Innophos Holdings, Inc.

2.    Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act.

“Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations as the
Committee may establish in order to fulfill the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form) setting
forth the terms, conditions and limitations applicable to an Award. Such
agreement shall be written except that the Committee may, in its discretion,
require or allow that the Participant electronically execute or accept such
Award Agreement.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Change in Control” means, unless otherwise defined in the applicable Award
Agreement, the occurrence of one or more of the following:

(i) if any Person as that term is used in Sections 13(d) and 14(d) of the
Exchange Act or any successors thereto, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act or any successor thereto), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities, provided,
that the acquisition of additional securities by any Person that owns 50% or
more of the voting power prior to such acquisition of additional securities
shall not be a Change of Control; or

(ii) during any twelve-month period, individuals who at the beginning of such
period constitute the Board and any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election was previously so approved, cease for
any reason to constitute a majority thereof; or

(iii) consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation (A) which would result in all or a
portion of the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (B) by
which the corporate existence of the Company is not affected and following which
the Company’s chief executive officer and directors retain their positions with
the Company (and constitute at least a majority of the Board); or

(iv) consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets, other than to an acquiring entity where
holders of the voting securities of the Company outstanding immediately prior to
such sale or disposition hold, directly or indirectly, securities that represent
more than 50% of the combined voting power of the voting securities of the
acquiring entity; provided, that in any instance where a Change in Control will
determine the timing of a payment of deferred compensation within the meaning of
Section 409A of the Code, “Change in Control” shall mean only a “change in
control event” as defined in Treas. Reg. 1.409A-3(i)(5)(i) and the guidance
issued thereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means (i) the Compensation Committee of the Board or (ii) such other
committee of the Board as is designated by the Board to administer this Plan or
(iii) to the extent contemplated hereby, the Board.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means Innophos Holdings, Inc., a Delaware corporation.

“Director” means an individual serving as a member of the Board.



--------------------------------------------------------------------------------

“Dividend Equivalents” means, with respect to the shares of Common Stock subject
to a Stock Award other than Restricted Stock, an amount equal to all dividends
and other distributions (or the economic equivalent thereof) that are payable to
stockholders of record during the Restriction Period on a like number of shares
of Common Stock.

“Effective Date” means May 15, 2018.

“Employee” means an employee of the Company or any of its Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i)(A) if the shares of Common Stock are listed or on a national securities
exchange (including the NASDAQ Global Select Market), the closing price per
share of the Common Stock on the consolidated transaction reporting system for
the principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported, or,
at the discretion of the Committee, the price prevailing on the exchange at the
time of exercise or other relevant event (as determined under procedures
established by the Committee) including the average of the closing bid and asked
price on that date, (B) if the shares of Common Stock are not so listed but are
listed or quoted on another securities exchange or market, the closing price per
share of Common Stock reported on the principal securities exchange or market on
which the shares of Common Stock are traded (as determined by the Committee),
or, if there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported or, at the discretion of the
Committee, the price prevailing on such principal securities exchange or market
at the time of exercise or other relevant event, including the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, (C) if the shares of Common Stock are not publicly traded,
the most recent value determined by an independent appraiser appointed by the
Company for such purpose, or (D) if none of (A)-(C) are applicable, the fair
market value of a share of Common Stock as determined in good faith by the
Committee; or (ii) if applicable, the price per share as determined in
accordance with the procedures of a third party administrator retained by the
Company to administer this Plan and as approved by the Committee.

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

“Nonemployee Director” means a Director who is not an Employee.

“Nonqualified Stock Option” means an Option that is not an Incentive Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price, which is either an Incentive Option or a Nonqualified
Stock Option.

“Participant” means an Employee or Nonemployee Director to whom an Award has
been made under this Plan.

“Performance Award” means an award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.

“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Prior Plan” means the Innophos Holdings, Inc. 2009 Long-Term Incentive Plan, as
thereafter amended.

“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

“Restricted Stock Unit” means a right to receive a share of Common Stock or the
value thereof on such terms and conditions as may be established by the
Committee.

“Restriction Period” means a period of time beginning as of the date upon which
a Stock Award is made pursuant to this Plan and ending as of the date upon which
the Common Stock subject to such Stock Award is deliverable or no longer
restricted or such Stock Award is no longer subject to forfeiture provisions.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.

“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.



--------------------------------------------------------------------------------

“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock, including Restricted Stock and Restricted
Stock Units. For the avoidance of doubt, a Stock Award does not include an
Option or SAR.

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

“Voting Stock” shall mean stock of any class or kind having the power to vote
generally for the election of Directors.

3.    Eligibility. All Employees and Nonemployee Directors are eligible for
Awards under this Plan in the sole discretion of the Committee.

4.    Common Stock Available for Awards. Subject to the provisions of Section 14
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or Options that may be exercised for or
settled in Common Stock) an aggregate of 550,000 shares of Common Stock, plus
the shares remaining available for awards under the Prior Plan as of the
Effective Date, all of which may be granted as Incentive Options. The number of
shares of Common Stock that are the subject of Awards under this Plan or the
Prior Plan, that are forfeited or terminated, expire unexercised, are settled in
cash in lieu of Common Stock or are exchanged for Awards that do not involve
Common Stock, shall again immediately become available for additional Awards
hereunder. Notwithstanding the foregoing, the following shares of Common Stock
may not again be made available for issuance as Awards under this Plan:
(i) shares of Common Stock not issued or delivered as a result of the net
settlement of a stock-settled SAR or Option, (ii) shares of Common Stock used to
pay the exercise price or withholding taxes related to outstanding Awards, or
(iii) shares of Common Stock repurchased on the open market with the proceeds of
the option exercise price. The Board and the appropriate officers of the Company
shall from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that shares of Common Stock are available for
issuance pursuant to Awards.

5.    Administration.

(a)    Except as otherwise provided in this Plan with respect to actions or
determinations by the Board, this Plan shall be administered by the Committee.
To the extent required in order for Awards to be exempt from Section 16 of the
Exchange Act by virtue of the provisions of Rule 16b-3, (i) the Committee shall
consist of at least two members of the Board who meet the requirements of the
definition of “non-employee director” set forth in Rule 16b-3 (b)(3)(i)
promulgated under the Exchange Act or (ii) Awards may be granted by, and this
Plan may be administered by, the Board.

(b)    Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper.
The Committee may, in its discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is either (i) not adverse
to the Participant to whom such Award was granted or (ii) consented to by such
Participant. Notwithstanding the foregoing, except in connection with a
transaction involving the Company or its capitalization (as provided in
Section 14), the terms of outstanding Awards may not be amended without approval
of the stockholders of the Company to (i) reduce the exercise price of
outstanding Options or SARs or (ii) cancel, exchange, substitute, buyout or
surrender outstanding Options or SARs in exchange for cash or other Awards when
the exercise price per share of the original Options or SARs exceeds the Fair
Market Value of one share of Common Stock, (iii) take any other action with
respect to an Option or SAR that would be treated as a repricing under the rules
and regulations of the principal national securities exchange on which the
shares of Common Stock are listed or (iv) permit the grant of any Options or
SARs that contains a so-called “reload” feature under which additional Options,
SARs or other Awards are granted automatically to the Participant upon exercise
of the original Option or SAR. The Committee may make an Award to an individual
who it expects to become an Employee, or Nonemployee Director of the Company or
any of its Subsidiaries within the next six months, with such award being
subject to the individual actually becoming an Employee or Nonemployee Director,
as applicable, within such time period, and subject to such other terms and
conditions as may be established by the Committee. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in this Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to further the purposes of this Plan. Any decision of the Committee in
the interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.



--------------------------------------------------------------------------------

(c)    No member of the Committee or the Board or officer of the Company to whom
the Committee has delegated authority in accordance with the provisions of
Section 6 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by any officer of the Company
in connection with the performance of any duties under this Plan, except for his
or her own willful misconduct or as expressly provided by statute.

6.    Delegation of Authority. To the extent allowed by applicable law, the
Committee may delegate to the Chief Executive Officer, to other senior officers
of the Company or to other committees of the Board its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate the authority to grant Awards to, or
take other action with respect to, Participants who are subject to Section 16 of
the Exchange Act.

7.    Employee Awards. The Committee shall determine the type or types of Awards
to be made under this Plan and shall designate from time to time the Employees
who are to be the recipients of such Awards. Each Award may be embodied in an
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Committee in its sole discretion, including any
treatment upon a Change in Control, and shall be accepted by the Participant to
whom the Award is made. Awards may consist of those listed in this Section 7 and
may be granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement of, or as alternatives to, grants
or rights under this Plan or any other employee plan of the Company or any of
its Subsidiaries, including the plan of any acquired entity. All or part of an
Award may be subject to conditions established by the Committee, which may
include, but are not limited to, continuous service with the Company, its
Affiliates and Subsidiaries, achievement of specific performance or business
objectives. Upon the termination of service with the Company, its Affiliates and
Subsidiaries of a Participant, any unexercised, deferred, unvested or unpaid
Awards shall be treated as set forth in the applicable Award Agreement.

(a)    Stock Option. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified
Option. The price at which a share of Common Stock may be purchased upon the
exercise of an Option shall be not less than the Fair Market Value of the Common
Stock on the date of grant. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Options awarded pursuant to this
Plan, including the term of any Options and the date or dates upon which they
become exercisable, shall be determined by the Committee. Only Employees may be
granted Incentive Options. The term of Options shall not exceed ten years from
the date of grant; provided, however, if the term of a Nonqualified Stock Option
expires when trading in the Common Stock is prohibited by applicable law or at a
time in which there is a blackout period or restriction period under the
Company’s insider trading policy or practices (as then in effect), then the term
of such Nonqualified Stock Option shall expire on the 30th day after the
expiration of such prohibition.

(b)    Stock Appreciation Right. An Award may be in the form of a SAR. The per
share strike price for a SAR shall be not less than the Fair Market Value of the
Common Stock on the date on which the SAR is granted. The terms, conditions and
limitations applicable to any SARs awarded pursuant to this Plan, including the
term of any SARs, whether the SAR will be settled in cash or stock and the date
or dates upon which they become exercisable, shall be determined by the
Committee. The term of SARs shall not exceed ten years from the date of grant;
provided, however, if the term of a SAR expires when trading in the Common Stock
is prohibited by applicable law or at a time in which there is a blackout period
or restriction period under the Company’s insider trading policy or practices
(as then in effect), then the term of such SAR shall expire on the 30th day
after the expiration of such prohibition.

(c)    Stock Award. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee.

(d)    Cash Award. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.

(e)    Performance Award. Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Award may be in the form of
a Performance Award. A Performance Award shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more Performance
Goals, either individually or in any combination, established by the Committee.
The amount of cash or shares payable or vested pursuant to Performance Awards
may be adjusted upward or downward, either on a formula or discretionary basis
or any combination, as the Committee determines. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Performance
Awards made pursuant to this Plan shall be determined by the Committee.

8.    Director Awards.

The Committee may grant Awards to Nonemployee Directors from time to time in
accordance with this Section 8. Such Awards may consist of the forms of Award
described in Section 7, other than Incentive Options, and shall be granted
subject to such terms and conditions as specified in Section 7.



--------------------------------------------------------------------------------

9.    Payment of Awards.

(a)    General. Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Award is made in the
form of Restricted Stock, the right to receive such shares shall be evidenced by
book entry registration or in such other manner as the Committee may determine.
Any statement of ownership evidencing such Restricted Stock shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto.

(b)    Dividends and Dividend Equivalents. In the discretion of the Committee,
rights to dividends or Dividend Equivalents may be extended to and made part of
any Stock Award. No Dividend Equivalents may be paid in respect of an Award of
Options or SARs.

10.    Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee shall determine acceptable methods for
Participants to tender Common Stock. The Committee may provide for procedures to
permit the exercise or purchase of such Awards by foregoing the delivery of
shares of Common Stock otherwise deliverable upon the exercise of the Option or
by use of the proceeds to be received from the sale of Common Stock issuable
pursuant to an Award.

11.    Taxes. The Company shall have the right to deduct applicable taxes from
any Award payment and withhold, at the time of delivery or vesting of cash or
shares of Common Stock under this Plan, an appropriate amount of cash or number
of shares of Common Stock or a combination thereof for payment of taxes required
by law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by (i) the transfer to the Company
of shares of Common Stock theretofore owned by the holder of the Award or
(ii) withholding from the shares otherwise deliverable under the Award, in
either case with respect to which withholding is required, up to the maximum tax
rate applicable to the Participant, as determined by the Committee. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.

12.    Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is then required pursuant to Rule 16b-3 in
order to preserve the applicability of any exemption provided by such rule to
any Award then outstanding (unless the holder of such Award consents) or to the
extent stockholder approval is otherwise required by applicable legal
requirements.

13.    Assignability. Unless otherwise determined by the Committee and provided
in the Award Agreement, no Award or any other benefit under this Plan
constituting a derivative security within the meaning of Rule 16a-1(c) under the
Exchange Act shall be assignable or otherwise transferable except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order in a form acceptable to the Committee. The Committee may prescribe and
include in applicable Award Agreements other restrictions on transfer. Any
attempted assignment of an Award or any other benefit under this Plan in
violation of this Section 13 shall be null and void.

14.    Adjustments.

(a)    The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.

(b)    In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, the adoption by the Company of any plan of exchange affecting
the Common Stock or any distribution to holders of Common Stock of securities or
property (other than normal cash dividends or dividends payable in Common
Stock), (i) the number of shares of Common Stock reserved under this Plan,
(ii) the number of shares of Common Stock covered by Awards in the form of
Common Stock or units denominated in Common Stock, (iii) the exercise or other
price in respect of such Awards, and (iv) the appropriate Fair Market Value and
other price determinations for such Awards shall each be proportionately
adjusted by the Committee to reflect such event; provided that such adjustments
shall only be such as are necessary to maintain the proportionate interest of
the holders of the Awards and preserve, without exceeding, the value of such
Awards.



--------------------------------------------------------------------------------

(c)    In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee may
make such adjustments to outstanding Awards or other provisions for the
disposition of outstanding Awards as it deems equitable, and shall be
authorized, in its discretion, (i) to provide for the substitution of a new
Award or other arrangement (which, if applicable, may be exercisable for such
property or stock as the Committee determines) for an outstanding Award or the
assumption of an outstanding Award, regardless of whether in a transaction to
which Section 424(a) of the Code applies, (ii) to provide, prior to the
transaction, for the acceleration of the vesting and exercisability of, or lapse
of restrictions with respect to, the outstanding Award and, if the transaction
is a cash merger, to provide for the termination of any portion of the Award
that remains unexercised at the time of such transaction or (iii) to provide for
the acceleration of the vesting and exercisability of an outstanding Award and
the cancellation thereof in exchange for such payment of such cash or property
as shall be determined by the Committee in its sole discretion, which for the
avoidance of doubt in the case of Options or SARs (whether stock- or
cash-settled) shall be the excess, if any, of the Fair Market Value of the
shares of Common Stock subject to the Option or SAR on such date over the
aggregate exercise price of such Award; provided, however, that no such
adjustment shall increase the aggregate value of any outstanding Award. No
adjustment or substitution pursuant to this Section 14 shall be made in a manner
that results in noncompliance with Section 409A of the Code, to the extent
applicable.

15.    Change in Control. The consequences of a Change in Control on any
outstanding Award shall be determined by the Committee and may be reflected in
the applicable Award Agreement, or may be as provided in an individual severance
or employment agreement to which a Participant is a party.

16.    Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. It is the intent of the Company that grants
of Awards under this Plan comply with Rule 16b-3 with respect to individuals
subject to Section 16 of the Exchange Act unless otherwise provided herein or in
an Award Agreement and that any ambiguities or inconsistencies in the
construction of such an Award or this Plan be interpreted to give effect to such
intention. Certificates evidencing shares of Common Stock delivered under this
Plan (to the extent that such shares are so evidenced) may be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or transaction reporting system
upon which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions. The Committee may also impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant, other subsequent transfers by
the Participant of any shares of Common Stock issued as a result of or under an
Award, or the exercise of Options and SARs, including without limitation,
restrictions under an insider trading policy.

17.    Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

18.    Section 409A of the Code. All Awards under this Plan are intended either
to be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.

19.    Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

20.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any clawback policy implemented by
the Company, which clawback policy may provide for forfeiture, repurchase or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards. Notwithstanding any provision of this Plan or any Award Agreement to the
contrary, the Company reserves the right, without the consent of any
Participant, to adopt any such clawback policies and procedures.



--------------------------------------------------------------------------------

21.    No Right to Employment or Continued Service. Nothing in this Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or a Subsidiary to terminate any Participant’s employment or other
service relationship at any time, nor confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company or any Subsidiary. Further, nothing in this Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the Company’s stockholders. In accepting the Award
under the Plan, each Participant acknowledges that:

(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement.

(b)    The Award is a one-time benefit and does not create any contractual or
other right to receive an award or benefits in lieu of an award in the future;
future awards, if any, will be at the sole discretion of the Company.

(c)    The Participant is voluntarily participating in the Plan.

(d)    An Award is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Employer, and which is
outside the scope of the Participant’s employment contract, if any.

(e)    The Award is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer.

(f)    The Award will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the Award will not be
interpreted to form an employment contract with any Subsidiary.

(g)    This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate the Participant’s employment at
any time, as may be permitted under local law.

(h)    The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.

(i)    If the Award vests and the Participant obtains shares of Common Stock,
the value of those shares acquired may increase or decrease in value.

(j)    In consideration of the grant of an Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or shares of Common Stock acquired upon settlement of the
Award resulting from termination of the Participant’s employment (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and his employer (if different) from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, the Participant will be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim.

(k)    Except as may be expressly provided otherwise in the applicable Award
Agreement, in the event of involuntary termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
the Award and vest under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant’s right to receive shares of
Common Stock pursuant to an Award after termination of employment, if any, will
be measured by the date of termination of Participant’s active employment and
will not be extended by a notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of the award of the Award.

(l)    Except as provided in the Plan, the Award and benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.

22.    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company by
merger, consolidation or otherwise. For the avoidance of doubt, nothing
contained in the Plan is intended to amend or abrogate a Participant’s rights
under an employment agreement with the Company.

23.    Non-United States Participants. The Board or Committee may grant Awards
to individuals outside the United States under such terms and conditions as may,
in the judgment of the Board or Committee, as applicable, be necessary or
advisable to comply with the laws of the applicable foreign jurisdictions and,
to that end, may establish sub-plans, modified vesting, exercise or settlement
procedures and other terms and procedures. Notwithstanding the above, neither
the Board nor the Committee may take any actions under this Plan, and no Awards
shall be granted, that would violate the Securities Exchange Act of 1934, the
Code or any other applicable law.



--------------------------------------------------------------------------------

24.    Effectiveness. This Plan, as approved by the Board on April 11, 2018,
shall be effective as of the Effective Date, the date on which it was approved
by the stockholders of the Company. This Plan shall continue in effect for a
term of ten years after the Effective Date, unless sooner terminated by action
of the Board. Notwithstanding the foregoing, the adoption of this Plan is
expressly conditioned upon the approval by the holders of a majority of shares
of Common Stock present, or represented, and entitled to vote at a meeting of
the Company’s stockholders at the Company’s 2018 annual stockholders meeting to
be held on May 15, 2018 or any adjournment or postponement thereof. If the
stockholders of the Company should fail to so approve this Plan on such date,
this Plan shall not be of any force or effect and the Prior Plan shall continue
in force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

INNOPHOS HOLDINGS, INC. By:   /s/ Joshua Horenstein Title:   Joshua Horenstein,
SVP and CLO